DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Applicant' s arguments and amendments filed on 4/22/2022 have been acknowledged and entered.
Claims 1-6,22-24,26-30,32-34 and 36-39 are pending.  
Claims 1-4, 22-23, 26-30, 32-34, and 36 have been amended.
Claim 6 has been withdrawn.
Claims 7-21, 25, 31, and 35 have been canceled.
New claims 37-39 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 27, 28, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 27, it is not clear that there is support in the written description for the limitation “wherein the first seam and the second seam are coplanar” and it is also noted that the first and second metallic layer widths are different requiring the seam widths to be different.  Applicant is requested to identify and explain support for the claimed coplanar limitation. Claim 28 is rejected as being dependent to claim 27.
Claim 33 recites the limitation “wherein the ends of the first metallic layer mate along a plane parallel to a thickness of the tube in the seam region, and the ends of the second metallic layer mate along the same plane.  There does not appear to be support for this limitation in the written description.  Applicant is required to identify support for this limitation. It is noted that the widths of the metallic layers in the circumference direction are different, with the width of the first metallic layer (the inner layer width) being greater than the width of the second metallic layer (the outer layer width) arranged over the first metallic layer as indicated in claim 2 and therefore, the ends of the layers in the tube cannot be located along or consequently mated along the same plane.  

Claims 26, 29, 30, 32-33, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 26 recites the limitation “a width of the second metallic layer that is greater than a width of the second metallic layer.”  The grammar and content do not make sense.  The claim must be rewritten for clarification.
Claim 29 recites the limitation “wherein the seam region includes a seam that directly the first metallic layer”  It appears to be missing a word between “directly” and “the”. Claim 39 is rejected as being dependent to claim 29.
Claim 30 recites the limitation " wherein the blank or strip is characterized by a width of the second metallic layer that is the same as a width of the first metallic layer. "  There is insufficient antecedent basis for this limitation in the claim. Neither of the terms “blank” or “strip” are present in claim 2.  Additionally, claim 2 requires the width of the first metallic layer to be greater than a width of the second metallic layer.  It is not possible for the width of the second metallic layer to be the same as a width of the first metallic layer and for the width of the first metallic layer to be greater than a width of the second metallic layer.  The limitations appear to be contradictory to one another.
Claim 32 is unclear because it is dependent to cancelled claim 25.
Claim 33 recites the limitation “wherein the ends of the first metallic layer mate along a plane parallel to a thickness of the tube in the seam region, and the ends of the second metallic layer mate along the same plane.  Since the widths of the metallic layers are different as indicated in claim 2 the ends of the layers in the tube cannot be located along or thus mated along the same plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 29 and 39 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Avila et al (WO 2020/132202 A1) in view of Mantel (EP0459875 A1).
Regarding claims 1, 29 and 39, Avila discloses a tube comprising a cylindrical wall with a wall thickness (104) with a core material (106) and an aluminum alloy cladding (108’) (first metallic layer) and (108) (second metallic layer arranged over the first metallic layer) Fig 2 and [0037].  Avila discloses the tube may have a weld seam (122) (connecting ends of the first and second metallic layers and free of core material) which extends the wall thickness [0043] and shown in Fig 4B. 
Avila does not teach a core layer of the tube as glass or polymer.
However, Mantel teaches that the use of a viscoelastic polymer (nonmetallic) layer between metal layers may be used in applications to provide the “sandwiched material” sound insulation and damping properties (p 1 of 5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the core material of Avila with a polymer core material to provide the heat exchanger of Avila with damping and sound insulation properties.
Regarding claim 3, Avila in view of Mantel teaches all of the limitations of claim 1 and Avila further teaches the cladding (first and second metallic layers) (108’) and (108) are aluminum [0037] and the tube is round and has a cylindrical shape [0037].
Regarding claim 4, Avila in view of Mantel teaches all of the limitations of claim 1 and a Mantel teaches a polymeric core material that would not extend into the region of the weld (p1 of 5).
Regarding claim 5, Avila in view of Mantel teaches all of the limitations of claim 1 and provides for a core that contacts both the first and second cladding layers (metallic layers). 

Allowable Subject Matter
Claims 2, 22-24, 34, and 36-38 are allowable. The closest prior art, Avila, discloses a tube comprising a cylindrical wall with a wall thickness (104) with a core material (106) and an aluminum alloy cladding (108’) (first metallic layer) and (108) (second metallic layer arranged over the first metallic layer) Fig 2 and [0037].  Avila discloses the tube may have a weld seam (122) (connecting ends of the first and second metallic layers and free of core material) which extends the wall thickness [0043] and shown in Fig 4B.  Because the core layer extends completely around the diameter of the tube to the ends of the cladding layers (first and second metallic layers) up to the weld the core layer is considered to be between the connected ends of the metallic layers as defined in FIG C above in the rejections under 35 USC 112 (b).
However, the prior art of record does not teach or render obvious and there is no reason to provide wherein the first metallic layer has a width in a direction of a circumference of the tube that is greater than a width of the second metallic layer.  It is counterintuitive to provide such a limitation since the first metallic layer is the inner metallic layer of the tube and would be expected to have a smaller circumferential width rather than a greater width.

Claims 26-28, 30, 32-33, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant' s arguments and amendments filed on 4/22/2022 have been acknowledged and entered. Applicant’s amendments and arguments, regarding drawing and claim objections and claim rejections under 35 U.S.C. 112are overcome by the amendments. Applicant’s amendments and arguments, regarding the rejections with respect to 35 U.S.C. 102 and 103 over Avila alone and Avila in view of Parker and Cen, have been fully considered and are persuasive.  The associated rejections have been withdrawn. However, new grounds of rejection are applied under 35 U.S.C. 112 and under 35 U.S.C. 103 in view Mantel as set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                            

/E.D.I./Examiner, Art Unit 1784